Citation Nr: 0314240	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-39 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected left ankle disability.  

2.  Entitlement to service connection for a low back 
disability as secondary to a service-connected left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had multiple periods of active and inactive 
duty for training.  The service department records show 
periods of active duty for training from April 1981 to 
December 1981, January 1986 to April 1986, March 1989 to July 
1989, October 1996 to April 1997, April 1997 to August 1997, 
April 1998 to September 1998, and October 1998 to April 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant's claims file was transferred to 
the Phoenix, Arizona RO in June 1992.  

In June 1997 the Board granted appellant's claim for service 
connection for hypertension and an extension of a temporary 
total rating based on convalescence through June 30, 1991. 

In June 2002 and February 2003 the Board undertook additional 
development on the claim of entitlement to service connection 
for a low back disability and entitlement to a disability 
evaluation in excess of 20 percent for a service-connected 
left ankle disability, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed to the 
extent possible.  


The Board notes that the claim of entitlement to service 
connection currently on appeal is being considered on the 
claimed secondary basis.  The RO has previously denied 
entitlement to service connection for a back disorder on a 
direct service incurrence basis.  Reconsideration of such 
previous denial could only be on the basis of submission of 
new and material evidence.  

A review of the record shows that the veteran has 
infrequently expressed the opinion that his current low back 
disorder is due to service.  He appears to be raising the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
low back disorder.  Since this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been requested or 
obtained by the RO.  

2.  The appellant failed to report for VA examinations, which 
were scheduled in connection with his claim for service 
connection for a low back disability and an increased 
disability rating for his service-connected left ankle 
disorder.  

3.  Good cause for his failure to report is not shown and 
entitlement to the claimed benefits could not be established 
without the requested medical opinions on the issue of 
service connection and the issue of an increased rating.  

4.  The probative and competent medical evidence shows that 
the appellant's current back pain is not causally related to 
his service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The claim for a disability evaluation in excess of 20 
percent for a service-connected left ankle disability is 
denied for failure to report for scheduled VA examinations.  
38 U.S.C.A. § 1155, 5107(a) (West 2002); 38 C.F.R. § 3.655 
(2002).  

2.  A chronic back disorder is not proximately due to, the 
result of, or aggravated by a service-connected left ankle 
disability.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant filed an application for service connection for 
a "bad back condition" in March 1982.  He indicated that he 
was treated for a back condition during active service on 
November 8, 1981.  He listed no post-service treatment.  

In April 1982 the RO requested the appellant's service 
medical records from the National Personnel Records Center 
(NPRC).  This included a request for the specified treatment 
the appellant received on November 8, 1981.  In April 1982 
the NPRC responded it could not locate these records.  

The RO again requested the service medical records in May 
1982 and September 1982.  

In March 1983 the RO obtained the appellant's service medical 
records from the appropriate service department.  The service 
medical records do not show treatment for a back condition or 
diagnosis of a back disorder.  

In April 1983 the RO denied appellant's claim for service 
connection for a back condition.  The RO notified him of that 
decision by letter dated April 21, 1983; he did not appeal.  

The appellant filed an application for service connection for 
residuals of a left ankle injury in June 1990.  He did not 
claim service connection for a back condition.  

The appellant underwent a VA compensation examination in 
January 1991.  The examiner diagnosed residuals of a left 
ankle sprain.  

In a March 1991 statement the appellant reported that he had 
undergone a left ankle arthroscopy at VA several days 
earlier.  

In March 1991 the RO granted entitlement to service 
connection for residuals of a chronic left ankle sprain.  The 
RO assigned a 10 percent disability rating, effective July 
20, 1989.  

Later that month the appellant submitted copies of the March 
1991 left ankle arthroscopy.  The preoperative and 
postoperative diagnosis was left ankle pain.  

In April 1991 the appellant filed a claim for an increased 
rating and entitlement to a convalescence rating under 
38 C.F.R. § 4.30.  He included an April 1991 VA outpatient 
treatment record and an April 1991 statement of a VA 
physician who indicated that the appellant was recuperating 
from the March 1991 arthroscopy.  

In May 1991 the RO received VA outpatient records dated from 
January 1991 to May 1991 and a May 1991 statement of a VA 
physician.  The records show treatment and examination for 
left ankle problems.  During a follow-up in May 1991 for left 
ankle pain, the assessment was probable neuroma of the 
superficial branch of the peroneal nerve.  The physician 
administered a steroid injection around the portal site.  
This physician also provided a statement that the appellant 
was disabled due to left ankle pain and swelling.  

In May 1991 the appellant submitted a copy of an April 1991 
VA outpatient treatment record.  The appellant underwent 
testing of the left superficial peroneal nerve.  The examiner 
could not comment.  

In June 1991 the RO awarded a temporary total 100 percent 
convalescence rating under 38 C.F.R. § 4.30, effective March 
15, 1991 to April 30, 1991.  

In July 1991 the RO obtained copies of additional and 
duplicate VA treatment records dated from January 1991 to 
July 1991.  In early June 1991 the appellant complained of a 
two and one-half month history of low back pain, which he 
related to the March 1991 surgery.  He stated he had to limp 
on his right foot since that time due to left ankle pain.  

Physical examination disclosed lower paraspinal muscle 
tenderness.  The musculoskeletal system was intact in all 
extremities.  The diagnosis was muscle spasm secondary to 
abnormal gait caused by ankle pain.  During follow-up 
examination later that month the impression was rule out 
spondyloarthropathy.  In July 1991 the appellant complained 
of low back pain secondary to spinal anesthesia during the 
prior surgery.  

In October 1991 the RO denied the claim for an increased 
rating.  

In November 1991 the RO obtained a copy of an August 1991 
outpatient examination report.  The appellant reported a 
history of a muscle strain injury approximately one month 
earlier when lifting weights.  The examiner noted that some 
responses during the physical examination were inconsistent 
with his complaints.  The impression was improving low back 
strain and the examiner recommended physical therapy.  

In January 1992 the RO denied service connection for low back 
pain secondary to spinal anesthesia.  

In February 1992 the appellant submitted copies of multiple 
VA and service department medical treatment records dated 
from 1989 to 1991.  They include many duplicate records 
previously considered and additional treatment for left ankle 
problems.  In September 1991 the appellant complained of low 
back pain since receiving spinal anesthesia in March 1991.  
Based on a physical examination the diagnosis was back spasm 
versus hypochondriasis.  He was referred for evaluation, 
which resulted in a diagnosis of paresthesia of the left 
lower extremity.  A Magnetic Resonance Imaging (MRI) scan of 
the lumbar spine performed in October 1991 demonstrated a 
posterior central intervertebral disc protrusion at L4-L5 
with mild impression upon the ventral aspect of the thecal 
sac.  

At a personal hearing appellant testified regarding the 
problems he experienced due to chronic left ankle symptoms.  
Transcript, pp. 2-4 (October 1992).  He testified that he 
injured his back in a fall during a training exercise in 
1981.  Tr., p. 5.  He testified he had additional back strain 
problems in 1986 and then he had permanent back problems 
after receiving spinal anesthesia in 1991.  Tr., p. 5.  

At the personal hearing the appellant submitted copies of 
additional medical records.  These included a service medical 
record dated on November 24, 1981.  The appellant was seen 
for complaints of lower and middle back pain sustained in a 
fall during a field training exercise.  On physical 
examination the back was grossly normal.  There was no pain.  
There was full range of motion without pain or muscle spasm.  
There was no deformity or point tenderness.  The assessment 
was rule out muscle strain and he was advised to use moist 
heat.  

In November 1992 the RO received copies of VA outpatient 
treatment records dated from October 1991 to June 1992.  In 
December 1991 the appellant complained of low back pain 
secondary to spinal anesthesia received in March 1991.  He 
denied trauma.  The physician noted that a prior nerve 
conduction study performed by neurology was inconclusive.  
The physician also noted the results of the prior MRI scan.  

The assessment was L4-L5 disc protrusion with mild impression 
upon the ventral aspect of the thecal sac.  Examination 
showed no weakness of the quadriceps musculature.  The 
appellant was seen in May 1992 with continued complained of 
low back pain.  

The appellant underwent a VA peripheral nerves examination in 
November 1992.  He reported a history of pain in his back and 
lower extremities after being given spinal anesthesia during 
the March 1991 arthroscopy.  The physician stated that 
appellant was an exceedingly poor historian due to his 
depression.  The physician reported some of the subsequent 
medical history and performed a physical examination.  The 
physician concluded that appellant had some minor ankle 
injury for which he received treatment and he developed major 
pain followed by the discovery of coincidental discogenic 
disease in the back that had not been symptomatic previously.  
The physician opined that the appellant's incidental disc 
disease at L4-L5 preexisted the March 1991 ankle surgery and 
was not related to this event.  

The appellant also underwent a VA joints examination in 
November 1992.  The appellant related a history of 
progressive left ankle pain, which became more severe since 
the arthroscopy.  He stated that his back pain was also 
progressive and dated back to the time of injuries incurred 
during active service, but that this condition was aggravated 
by the spinal anesthesia used during the arthroscopy.  The 
physician performed a physical examination.  The impression 
was residuals of a lower back injury.  X-ray examination 
showed no visible disease in the lumbar spine.  

Subsequently, the RO received VA outpatient treatment records 
dated from December 1992 to January 1994.  Many of these 
records show examination and treatment for ongoing left foot 
and ankle complaints.  In December 1992 the assessment was 
low back pain.  In June 1993 the impression was low back 
pain.  In May 1994 the impression was lower back strain.  

The appellant underwent a VA joints examination of his left 
ankle in April 1994.  The diagnosis was status post 
arthroscopy of the left ankle.  

In a July 1994 rating decision the RO increased the 
disability evaluation for the service-connected left ankle to 
20 percent.   

In February 1994 the Board remanded these issues to the RO 
for further development.  The Board determined that 
additional medical opinions were needed in order to determine 
the underlying medical issues to enable the Board to render a 
final determination on the issues.  

In November 1998 the RO obtained additional VA treatment 
records dated from April 1997 to May 1998.  Many of these 
records show examination and treatment for ongoing left foot 
and ankle complaints.  X-ray examination of the lumbar spine 
in September 1997 was normal.  Computerized tomography (CT) 
scan of the lumbar spine in September 1997 showed a disc 
bulge with a questionable disc herniation at L4-L5, mild 
spinal stenosis at L4-L5 and a disc bulge at L5-S1.  The 
assessment was acute low back pain.  The examiner recommended 
an MRI scan.  This was performed in October 1997.  It showed 
that the small disc protrusion at L4-L5 remained unchanged 
from the previous MRI scan in October 1991 except for a small 
right paramedian component to the protrusion that may be 
affecting the right L5 nerve root.  The assessment was low 
back pain and spinal stenosis.  On follow-up neurology 
examination in December 1997 the diagnosis was disc disease 
with resolving radiculopathy.  The appellant did not show for 
additional follow-up examinations in January 1998.  

The evidence show the appellant was scheduled for VA 
orthopedic and neurology examinations in September 1999, 
which had been requested in the Board's remand decision.  
They consisted of a joints examination, a spine examination 
and a neurological examination.  The evidence shows he failed 
to report for the examinations that were scheduled on 
September 15, 1999 and re-scheduled on September 27, 1999.  

An October 1999 Report of Contact shows appellant reported 
that he had been out of town and did not receive notice of 
the VA examinations.  

The appellant underwent a VA joints examination in January 
2000.  The physician indicated that appellant was not 
responsive to questions concerning symptoms.  The appellant 
stated he was not comfortable with that physician and 
requested another examiner.  The appellant declined the 
opportunity to continue the examination.  The VA physician 
certified review of all the evidence in the claims folder.  
The evidence shows he refused the scheduled spine and 
neurological examinations and requested that they be 
rescheduled at another VA Medical Center.  

The evidence shows the RO rescheduled appellant for a VA 
neurology examination on February 8, 2000.  He called and 
cancelled this examination.  The RO rescheduled this 
examination for March 4, 2000.  He telephone a few hours 
prior to the examination and stated he would not be there.  

The evidence shows the RO rescheduled appellant for a VA 
orthopedic examination on February 3, 2000.  He failed to 
report.  The examination was rescheduled for March 1, 2000.  
He arrived 45 minutes late for the appointment.  The examiner 
certified the review of the claims folder in connection with 
the examination.  The appellant related his current 
orthopedic problems to a 1989 ankle injury.  He stated that 
his back problems were due to spinal anesthesia used during 
the prior arthroscopy.  The examiner reported the appellant's 
subjective complaints and the objective findings of a 
physical examination.  

The examiner summarized that appellant had continued problems 
associated with the left ankle, which is mainly due to a 
neuroma of the superficial branch of the peroneal nerve.  
Otherwise, there were no signs of a synovial reaction in the 
ankle joint and the remainder of the foot examination was 
normal.  The examiner stated that appellant had disc changes 
at L4-L5 and L5-S1 by MRI scan.  The examiner stated that 
whether his back injury stems from spinal anesthetic is 
debatable.  Although the examiner stated the appellant had 
disc problems it was very difficult to relate these.  The 
examiner requested a consultation by a specialist to answer 
the question.  

The evidence includes a September 2001 opinion from the VA 
Anesthesiology department.  This examiner certified review of 
all the evidence in the claims folder.  The examiner reported 
a history of appellant's complaints and the medical findings 
of record.  The examiner stated that the allegation that the 
back problems being secondary to spinal anesthesia during the 
prior arthroscopy was not documented by any of the medical 
records.  The examiner stated that appellant could have low 
back pain secondary to expected degenerative lumbar disc 
disease, which was verified by the diagnostic studies.  

The examiner opined that this is not related to the spinal 
anesthetic used during the arthroscopy nor is it related to 
the need for arthroscopic surgery for the ankle.  The 
examiner concluded that he agreed with the past VA examiners 
that there is no relationship between the alleged back 
discomfort and the ankle injury and the subsequent need for 
arthroscopic surgery.  In a separate opinion the Chairman of 
the Phoenix, Arizona VA Neurology Department also concluded 
that there is no connection between the low back problem and 
the spinal anesthesia.  This physician stated that the only 
possible effect of the left ankle surgery upon the low back 
would be to cause chronic strain from the necessity of 
favoring the left foot.  Later that month, this physician 
noted that he had reviewed the case with a physician and 
consultants from the Anesthesiology department.  They also 
did not find compelling evidence for a relationship between 
the spinal anesthesia and appellant's low back pain.  

In June 2002 the Board undertook additional development on 
the issues of secondary service connection and an increased 
rating, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  The Board requested medical opinions whether 
any current relationship exists between a low back disability 
and the service-connected ankle disability, and as to the 
severity of the service-connected left ankle disability 
including functional loss due to pain or other pathology.  
The Board specifically provided appellant notice of the 
consequences for failure to report for a scheduled VA 
examination under the provisions of 38 C.F.R. § 3.655.  

Thereafter, the Board obtained appellant's VA outpatient 
treatment records dated from October 1999 to June 2000.  In 
January 2000 appellant was seen for low back pain.  He 
related a history of left ankle pain.  The assessment was low 
back pain and questionable degenerative joint disease of the 
left ankle.  Later that month he was seen for complaints of 
burning and tingling in the left foot.  The assessment was 
neuropathy.  In May 2000 he was seen for chronic burning and 
tingling in the left foot.  Neurological examination was 
within normal limits.  The assessment was neuritis, sinus 
tarsi syndrome and pes planus.  In June 2000 the appellant 
was seen for foot orthotics dispensal.  He had no pain or 
other foot complaints.    

The evidence shows appellant was scheduled for VA orthopedic 
(joints and spine) and neurological examinations on September 
30, 2002.  The claims folder includes a copy of the 
notification letter to the appellant.  The evidence shows the 
appellant failed to report for these examinations.  

The evidence shows VA rescheduled appellant for VA orthopedic 
and neurological examinations on October 7, 2002.  The claims 
folder includes a copy of the notification letter to the 
appellant.  The evidence shows the appellant failed to report 
for these examinations.  

In February 2003 the Board again undertook additional 
development on the issues, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  The Board again requested VA 
examinations to obtain medical opinions whether any current 
relationship exists between a low back disability and the 
service-connected ankle disability, and as to the severity of 
the service-connected left ankle disability including 
functional loss due to pain or other pathology.  

In April 2003 the Board provided appellant notice that he was 
being scheduled for VA examinations in connection with the 
issues on appeal.  The RO specifically provided appellant 
notice of the consequences for failure to report for a 
scheduled VA examination under the provisions of 38 C.F.R. 
§ 3.655.  

The evidence shows appellant was scheduled for VA orthopedic 
(joints and spine) and neurological examinations on May 17, 
2003.  The evidence shows the appellant failed to report for 
these examinations.  


Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).  

When the claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (italics added).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  


Criteria for Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2002).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The regulations provide that when entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination, 
action shall be taken in accordance with paragraph (b) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).  

When the claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (italics added).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In the January 2001 supplemental statement of the case the RO 
notified appellant of the enactment of the VCAA.  In a 
September 2002 letter in connection with the Board's 
development directives, the Board advised the appellant to 
identify any evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The Board advised the appellant that it 
would obtain such records if their release were authorized.  
The Board also advised him of the types of evidence required 
to substantiate his claim.  

In doing so, VA satisfied the VCAA notification requirement 
as to which evidence was to be provided by the appellant, and 
which would be provided by VA.  VA advised that it would 
obtain all evidence identified and/or authorized for release 
by the appellant.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify has thus been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of rating decisions, statements of the case and the 
supplemental statements of the case, the appellant has been 
given notice of the requirements for service connection and 
an increased rating.  In light of the above, the Board finds 
that the duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  

The evidence includes the pertinent service medical records 
and all available post-service VA and service department 
medical treatment records dated pertaining to this claim.  

The evidence also includes several VA medical examination 
reports addressing the issue of service connection and the 
severity of the appellant's service-connected left ankle 
disability.  

In February 1994 the Board remanded these issues to the RO 
for further development.  The Board determined that 
additional medical opinions were needed in order to determine 
the underlying medical issues to enable the Board to render a 
final determination on the issues.  

The evidence show the appellant was scheduled for VA 
orthopedic and neurology examinations in September 1999, 
which had been requested in the Board's remand decision.  
They consisted of a joints examination, a spine examination 
and a neurological examination.  The evidence shows he failed 
to report for the examinations that were scheduled on 
September 15, 1999 and rescheduled on September 27, 1999.  

An October 1999 Report of Contact shows appellant reported 
that he had been out of town and did not receive notice of 
the VA examinations.  

Although he attended the VA joints examination in January 
2000, the physician indicated that appellant was not 
responsive to questions concerning symptoms.  The appellant 
stated he was not comfortable with that physician and 
requested another examiner.  The appellant declined the 
opportunity to continue the examination.  The evidence also 
shows he refused the scheduled spine and neurological 
examinations and requested that they be rescheduled at 
another VA Medical Center.  

The evidence shows the RO rescheduled appellant for a VA 
neurology examination on February 8, 2000.  He called and 
cancelled this examination.  The RO rescheduled this 
examination for March 4, 2000.  He telephoned a few hours 
prior to the examination and stated he would not be there.  

The evidence shows the RO rescheduled appellant for a VA 
orthopedic examination on February 3, 2000.  He failed to 
report.  

In June 2002 the Board undertook additional development on 
the issues of service connection and an increased rating.  
The Board requested medical opinions whether any current 
relationship exists between a low back disability and the 
service-connected ankle disability, and as to the severity of 
the service-connected left ankle disability including 
functional loss due to pain or other pathology.  The Board 
specifically provided appellant notice of the consequences 
for failure to report for a scheduled VA examination under 
the provisions of 38 C.F.R. § 3.655.  

The evidence shows appellant was scheduled for VA orthopedic 
(joints and spine) and neurological examinations on September 
30, 2002.  The claims folder includes a copy of the 
notification letter to the appellant.  The evidence shows the 
appellant failed to report for these examinations.  

The evidence shows VA rescheduled appellant for VA orthopedic 
and neurological examinations on October 7, 2002.  The claims 
folder includes a copy of the notification letter to the 
appellant.  The evidence shows the appellant failed to report 
for these examinations.  

In February 2003 the Board again undertook additional 
development on the issues, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  The Board again requested VA 
examinations to obtain medical opinions whether any current 
relationship exists between a low back disability and the 
service-connected ankle disability, and as to the severity of 
the service-connected left ankle disability including 
functional loss due to pain or other pathology.  

In April 2003 the Board provided appellant notice that he was 
being scheduled for VA examinations in connection with the 
issues on appeal.  The RO specifically provided appellant 
notice of the consequences for failure to report for a 
scheduled VA examination under the provisions of 38 C.F.R. 
§ 3.655.  

The evidence shows appellant was scheduled for VA orthopedic 
(joints and spine) and neurological examinations on May 17, 
2003.  The evidence shows the appellant failed to report for 
these examinations.  

Although VA has the duty to assist the appellant in the 
development of facts pertinent to his claim, "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Repeated attempts to schedule 
appellant for VA examinations to obtain necessary medical 
opinions have failed, and there does not appear to be a 
reasonable probability that the appellant would cooperate in 
submitting to a VA examination.  

Since the regulations specify the action taken for failure to 
report for a scheduled VA examination without good cause, and 
the appellant has not provided good cause for his failure to 
report for multiple VA examinations, the Board finds that 
there is no further duty to assist the appellant in obtaining 
the requested medical opinions.  Therefore, remand or 
deferral for another request for scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A (West 
2002).  


Finally, the evidence shows that the RO considered the 
appellant's claim under the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Increased Rating

In March 1991 the RO granted entitlement to service 
connection for residuals of a chronic left ankle sprain.  The 
RO assigned a 10 percent disability rating, effective July 
20, 1989.  

In a July 1994 rating decision the RO increased the 
disability evaluation for the service-connected left ankle to 
20 percent.  This determination was based, in part, on the 
medical findings reported during the April 1994 VA joints 
examination of his left ankle.  

During the pendency of this appeal the appellant has related 
a history of progressive left ankle pain, which had become 
more severe since the arthroscopy.  He has also contended 
during his personal hearing and in statements in support of 
his claim that his symptoms have increased in severity and 
also include neurological impairment.  

At his personal hearing appellant testified regarding the 
problems he experienced due to chronic left ankle symptoms.  
Transcript, pp. 2-4 (October 1992).  

In February 1994 the Board remanded this issue to the RO for 
further development.  The Board determined that additional 
medical opinions were needed in order to determine the 
underlying medical issue to enable the Board to render a 
final determination on the issue.  

The evidence shows the appellant was scheduled for VA 
orthopedic and neurology examinations in September 1999, 
which had been requested in the Board's remand decision.  
They consisted of a joints examination and a neurological 
examination.  The evidence shows he failed to report for the 
examinations that were scheduled on September 15, 1999 and 
re-scheduled on September 27, 1999.  

An October 1999 Report of Contact shows appellant reported 
that he had been out of town and did not receive notice of 
the VA examinations.  

The appellant underwent a VA joints examination in January 
2000.  The physician indicated that appellant was not 
responsive to questions concerning symptoms.  The appellant 
stated he was not comfortable with that physician and 
requested another examiner.  The appellant declined the 
opportunity to continue the examination.  The VA physician 
certified review of all the evidence in the claims folder.  
The evidence shows he refused the scheduled neurological 
examination and requested that they be rescheduled at another 
VA Medical Center.  

The evidence shows the RO rescheduled appellant for a VA 
neurology examination on February 8, 2000.  He called and 
cancelled this examination.  The RO rescheduled this 
examination for March 4, 2000.  He telephoned a few hours 
prior to the examination and stated he would not be there.  

In June 2002 the Board undertook additional development on 
the issues of secondary service connection and an increased 
rating.  The Board requested medical opinions regarding the 
severity of the service-connected left ankle disability, 
which accounted for any functional loss due to pain or other 
pathology.  The Board specifically provided appellant notice 
of the consequences for failure to report for a scheduled VA 
examination under the provisions of 38 C.F.R. § 3.655.  

The evidence shows appellant was scheduled for VA orthopedic 
and neurological examinations on September 30, 2002.  The 
claims folder includes a copy of the notification letter to 
the appellant.  The evidence shows the appellant failed to 
report for these examinations.  

The evidence shows VA rescheduled appellant for VA orthopedic 
and neurological examinations on October 7, 2002.  The claims 
folder includes a copy of the notification letter to the 
appellant.  The evidence shows the appellant failed to report 
for these examinations.  

In February 2003 the Board again undertook additional 
development on the issues.  The Board again requested VA 
examinations to obtain medical opinions regarding the 
severity of the service-connected left ankle disability, 
which accounted for any functional loss due to pain or other 
pathology.  

In April 2003 the Board provided appellant notice that he was 
being scheduled for VA examinations in connection with the 
issues on appeal.  The Board provided appellant notice of the 
consequences for failure to report for a scheduled VA 
examination under the provisions of 38 C.F.R. § 3.655.  

The Board specifically notified him that when entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  The Board provided 
examples of good cause.  This letter was sent to his address 
of record and it was not returned to VA as undeliverable.  

The evidence shows appellant was scheduled for VA orthopedic 
and neurological examinations on May 17, 2003.  The evidence 
shows the appellant failed to report for these examinations.  
The appellant has not provided good cause for his repeated 
failure to report for the scheduled VA examinations.  

The CAVC has held that where the evidence does not adequately 
evaluate the current state of the condition, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480, 482 (1992) (citing Proscelle v Derwinski, 2 Vet. App. 
629, 632 (1992)).  

The VA has attempted to assist the appellant in obtaining 
medical evidence reflecting the degree of his service-
connected disability.  These attempts have failed, and there 
does not appear to be a reasonable probability that the 
appellant would report for another scheduled VA examination.  
There is no evidence of record to establish that the 
appellant has made any efforts to contact either the VA or 
his representative to provide good cause for his failure to 
report or attempt to reschedule the examinations.  

The Board finds that the scheduled VA examinations were 
necessary to properly evaluate the appellant's service-
connected disability, and that his failure to appear at his 
scheduled VA examinations is without good cause, and requires 
the denial of his claim.  

Consequently, the Board concludes that the claim for a rating 
in excess of 20 percent for a service-connected left ankle 
disorder must be denied for failure to report for the 
scheduled VA examinations.  38 C.F.R. § 3.655.  


Secondary Service Connection

The appellant seeks service connection for a low back 
disability, which he claims is secondary to his service-
connected left ankle disorder.  He contends that spinal 
anesthesia administered during a post-service left ankle 
arthroscopy in 1991 caused his current and permanent low back 
disability.  Tr., p. 5.  

Initially, the Board finds that the appellant, without good 
cause, failed to report for scheduled VA examinations, which 
were necessary to evaluate his claim for secondary service 
connection for low back disability.  


In February 1994 the Board remanded the issue to the RO for 
further development.  The Board determined that additional 
medical opinions were needed in order to determine whether 
there was a medical nexus between his service-connected left 
ankle disability and any current low back disability.  The 
Board determined that the evidence of record at that time was 
not adequate to render a final decision on the issue of 
service connection at that time.  

The evidence shows the appellant was scheduled for VA 
orthopedic and neurology examinations in September 1999, 
which had been requested in the Board's remand decision.  
They consisted of a joints examination, a spine examination 
and a neurological examination.  The evidence shows he failed 
to report for the examinations that were scheduled on 
September 15, 1999 and re-scheduled on September 27, 1999.  

An October 1999 Report of Contact shows appellant reported 
that he had been out of town and did not receive notice of 
the VA examinations.  

Thereafter, the RO rescheduled appellant for a VA joints 
examination in January 2000.  Although appellant appeared for 
the examination, the physician indicated that appellant was 
not responsive to questions concerning symptoms.  The 
appellant stated he was not comfortable with that physician 
and requested another examiner.  The appellant declined the 
opportunity to continue the examination.  The evidence shows 
he refused the scheduled spine and neurological examinations 
and requested that they be rescheduled at another VA Medical 
Center.  

The evidence shows the RO rescheduled appellant for a VA 
neurology examination on February 8, 2000.  He called and 
cancelled this examination.  The RO again rescheduled this 
examination for March 4, 2000.  He telephone a few hours 
prior to the examination and stated he would not be there.  



In June 2002 the Board undertook its own development on the 
issue of secondary service connection.  The Board requested 
medical opinions whether any current relationship exists 
between a low back disability and the service-connected ankle 
disability.  The Board specifically provided appellant notice 
of the consequences for failure to report for a scheduled VA 
examination under the provisions of 38 C.F.R. § 3.655.  

The evidence shows appellant was scheduled for VA orthopedic 
(joints and spine) and neurological examinations on September 
30, 2002.  The claims folder includes a copy of the 
notification letter to the appellant.  The evidence shows the 
appellant failed to report for these examinations.  

The evidence shows VA rescheduled appellant for VA orthopedic 
and neurological examinations on October 7, 2002.  The claims 
folder includes a copy of the notification letter to the 
appellant.  The evidence shows the appellant again failed to 
report for these examinations.  

In February 2003 the Board again undertook additional 
development on the issue.  The Board again requested VA 
examinations to obtain medical opinions whether any current 
relationship exists between a low back disability and the 
service-connected ankle disability.  

In April 2003 the Board provided appellant notice that he was 
being scheduled for VA examinations in connection with the 
issue on appeal.  The RO specifically provided appellant 
notice of the consequences for failure to report for a 
scheduled VA examination under the provisions of 38 C.F.R. 
§ 3.655.  

The evidence shows appellant was scheduled for VA orthopedic 
(joints and spine) and neurological examinations on May 17, 
2003.  The evidence shows the appellant failed to report for 
these examinations.  

VA has attempted to assist the appellant in obtaining medical 
evidence on the issue of secondary service connection.  These 
attempts have failed, and there does not appear to be a 
reasonable probability that the appellant would report for 
another scheduled VA examination.  There is no evidence of 
record to establish that the appellant has made any efforts 
to contact either VA or his representative to provide good 
cause for his failure to report or attempt to reschedule the 
examinations.  

The Board finds that the scheduled VA examinations were 
necessary to properly evaluate the issue of secondary service 
connection and that his failure to appear at his scheduled VA 
examinations is without good cause.  

For these reasons, the Board finds that the appellant, 
without good cause, failed to report for scheduled VA 
examinations, which were necessary to evaluate his claim for 
secondary service connection for a low back disability.  

The regulations provide that when entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination, 
action shall be taken in accordance with paragraph (b) of this 
section as appropriate.  38 C.F.R. § 3.655(a).  

Since the appellant failed to report for examinations 
scheduled in conjunction with his original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (italics added).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (observing that, in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  

The initial post-service evidence indicating low back 
symptoms is dated beginning in 1991.  In early June 1991 the 
appellant complained of a two and one-half month history of 
low back pain, which he related to the March 1991 surgery.  

As stated, when seen in June 1991 he stated that his low back 
pain began only two and one-half months earlier.  
Furthermore, he attributed this to the March 1991 surgery.  
In August 1991 appellant reported a history of a muscle 
strain injury approximately one month earlier when lifting 
weights.  In September 1991 he complained of low back pain 
only since receiving spinal anesthesia in March 1991.  This 
same history is reported in numerous outpatient treatment 
records and in the remaining reports of examination.  The 
Board also notes that several examiners, such as the 
physician who performed the VA peripheral nerves examination 
in November 1992, have described the appellant as an 
exceedingly poor historian due to his depression.  

The appellant's main argument is that he has a permanent low 
back disability secondary to spinal anesthesia administered 
during the March 1991 arthroscopy.  

The post-service medical evidence establishes a current 
diagnosis of a low back disorder.  The October 1991 MRI scan 
of the lumbar spine demonstrated a posterior central 
intervertebral disc protrusion at L4-L5 with mild impression 
upon the ventral aspect of the thecal sac.  

During the November 1992 VA peripheral nerves examination the 
physician stated that appellant had discogenic disc disease 
in the back at L4-L5.  There have also been multiple 
diagnoses of low back pain, lower back strain and acute low 
back pain.  CT scan of the lumbar spine in September 1997 
showed a disc bulge with a questionable disc herniation at 
L4-L5, mild spinal stenosis at L4-L5 and a disc bulge at L5-
S1.  The assessment was acute low back pain.  In October 1997 
the assessment was low back pain and spinal stenosis.  On 
follow-up neurology examination in December 1997 the 
diagnosis was disc disease with resolving radiculopathy.  

The question in this case is whether any current low back 
disability is proximately due to or the result of the 
service-connected ankle disability or spinal anesthesia 
during the March 1991 arthroscopy, including direct causation 
or aggravation.  The determinative issue in this case is 
medical in nature and requires competent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this regard, the appellant's own opinions and statements 
of such as causal relationship do not constitute competent 
evidence in this case.  While appellant is competent to 
provide evidence on the occurrence of observable symptoms, he 
is not competent to make a medical diagnosis or render a 
medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The competent and probative medical evidence in this case 
establishes that appellant's current low back problems are 
not proximately due to or the result of the service-connected 
ankle disability or spinal anesthesia during the March 1991 
arthroscopy.

The physician who conducted the November 1992 VA peripheral 
nerves examination reported appellant's subjective history of 
pain in his back and lower extremities after being given 
spinal anesthesia.  The physician also reported the 
subsequent medical history and performed a physical 
examination.  

The physician concluded that appellant had some minor ankle 
injury for which he received treatment and he developed major 
pain followed by the discovery of coincidental discogenic 
disease in the back that had not been symptomatic previously.  
The physician opined that the appellant's incidental disc 
disease at L4-L5 preexisted the March 1991 ankle surgery and 
was not related to this event.  

The examiner who performed the March 2000 VA orthopedic 
examination certified the review of the claims folder in 
connection with the examination.  The examiner reported the 
appellant's subjective complaints and the objective findings 
of a physical examination.  The examiner stated that 
appellant had disc changes at L4-L5 and L5-S1 by MRI scan.  
The examiner stated that whether his back injury stems from 
spinal anesthetic is debatable.  Although the examiner stated 
the appellant had disc problems it was very difficult to 
relate these.  

The VA anesthesiologist who rendered the September 2001 
opinion also certified review of all the evidence in the 
claims folder.  The examiner reported a history of 
appellant's complaints and the medical findings of record.  
The examiner stated that the allegation that the back 
problems being secondary to spinal anesthesia during the 
prior arthroscopy was not documented by any of the medical 
records.  

The examiner stated that appellant could have low back pain 
secondary to expected degenerative lumbar disc disease, which 
was verified by the diagnostic studies.  However, the 
examiner opined that this is not related to the spinal 
anesthetic used during the arthroscopy nor is it related to 
the need for arthroscopic surgery for the ankle.  This 
examiner concluded that he agreed with the past VA examiners 
that there is no relationship between the alleged back 
discomfort and the ankle injury and the subsequent need for 
arthroscopic surgery.  

In a separate opinion the Chairman of the Phoenix, Arizona VA 
Neurology Department also concluded that there is no 
connection between the low back problem and the spinal 
anesthesia.  This physician stated that the only possible 
effect of the left ankle surgery upon the low back would be 
to cause chronic strain from the necessity of favoring the 
left foot.  
Later that month, this physician noted that he had reviewed 
the case with a physician and consultants from the 
Anesthesiology department.  They also did not find compelling 
evidence for a relationship between the spinal anesthesia and 
appellant's low back pain.  

The above medical opinions and findings constitute the 
probative evidence in this case on the issue of causation of 
the appellant's current low back disability.  The Board 
cannot substitutes its own medical opinion for those of 
qualified medical professionals.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (CAVC held that the Board may not 
rely on its own unsubstantiated medical conclusions).  For 
these reasons, the Board finds that a that the appellant's 
current back pain is not proximately due to his service-
connected left ankle disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
service-connected left ankle disability is denied.

Entitlement to service connection for a back disorder as 
secondary to a service-connected left ankle disability is 
denied.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

